Case: 21-50064     Document: 00516032783         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-50064                   September 28, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salvador Rea,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-349-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Salvador Rea appeals his sentence following his
   conviction for possession of marijuana with intent to distribute, in violation
   of 21 U.S.C. § 841(a)(1) and (b)(1)(B). He contends that the district court
   committed clear error by denying him a minor role adjustment under § 3B1.2


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50064      Document: 00516032783          Page: 2    Date Filed: 09/28/2021




                                    No. 21-50064


   of the Sentencing Guidelines. He asserts that, because he was a one-time
   drug courier who was given specific orders and had no ability to exercise
   discretion, he was substantially less culpable than the average participant and
   is thus entitled to the minor role adjustment. He also asserts that his
   statements in the presentence report (PSR) regarding his level of
   involvement in the offense had sufficient indicia of reliability, even though
   they were uncorroborated, and that the PSR, the PSR addenda, and the
   district court did not provide any analysis of the Guidelines factors or his
   culpability in comparison to the average participant.
          Under § 3B1.2, a defendant’s offense level is reduced by two if the
   court finds that his or her role in the offense was that of a minor participant,
   meaning that he or she is “less culpable than most other participants in the
   criminal activity, but [had a] role [that] could not be described as minimal.”
   U.S.S.G. § 3B1.2 cmt. n.5. Whether a defendant was a minor or minimal
   participant under § 3B1.2 is a factual determination that we review for clear
   error. United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). The
   defendant has the burden of demonstrating his entitlement to a minor role
   adjustment by a preponderance of the evidence. United States v. Castro, 843
   F.3d 608, 612 (5th Cir. 2016). A district court has not clearly erred if the
   finding is plausible considering the record. Gomez-Valle, 828 F.3d at 327.
          To the extent Rea contends that the district court failed to consider
   the non-exhaustive list of factors in application note 3(C) to § 3B1.2, the
   district court need not explicitly discuss each factor on the record. See United
   States v. Torres-Hernandez, 843 F.3d 203, 209–10 (5th Cir. 2016). And Rea
   has not otherwise shown that the district court clearly erred by rejecting his
   arguments for a minor role adjustment. See United States v. Bello-Sanchez, 872
   F.3d 260, 264–65 (5th Cir. 2017); Gomez-Valle, 828 F.3d at 327. Notably,
   Rea’s own description of his involvement in the offense presents, at best, a
   “mixed bag.” See Bello-Sanchez, 872 F.3d at 264. For example, his



                                          2
Case: 21-50064      Document: 00516032783            Page: 3    Date Filed: 09/28/2021




                                      No. 21-50064


   statements that he was instructed where to go and that he was not involved
   in the loading of the truck could indicate a lack of decision-making authority,
   a lack of discretion in participation, and a lack of involvement in the planning
   or organizing of the activity. See § 3B1.2 cmt. n.3(C)(ii)–(iv). On the other
   hand, his statement that he was to be paid over $5,000 to deliver the drugs
   and law enforcement’s statement that numerous bundles of marijuana,
   totaling 210.01 kilograms, were spread throughout the passenger side front
   seat and throughout the rear of the vehicle, could show that he benefitted
   from and understood the scope of the criminal activity and that he
   participated substantially in the activity. See id. n.3(C)(i), (iv), (v). Under the
   totality of the circumstances, the factors can be plausibly interpreted to
   support a judgment either way; thus, Rea has not demonstrated that the
   district court committed clear error. See Bello-Sanchez, 872 F.3d at 264–65
   (finding no clear error where factors supported plausible judgment in either
   direction); Gomez-Valle, 828 F.3d at 327.
          AFFIRMED.




                                           3